Title: [Diary entry: 13 April 1786]
From: Washington, George
To: 

Thursday 13th. Thermometer at 44 in the Morning—56 at Noon and 52 at Night. A high, cold, and disagreeable wind from the No. East blew all day and the Sun for the most part hid. Rid to Muddy hole and river Plantations. The Carrots at the first were sowed as directed yesterday and at the latter I began to Sow Oats in Rows ten feet a part in grd. managed in the following manner. 1 Marked off with single furrows. 2 another, and deep furrow in this. 3. four bouts to these. 4. plowed agn. in the same manner. 5. a single furrow in the middle of these. 6. Dung sprinkled in this furrow—7 the great harrow over all these and 8th. the Seed sowed after the harrow with the drill or barrel plow, & harrowed in with the harrow at the tale of it. Note—It should have been observed that the field intended for experiments at this Plantation is divided into 3 parts, by bouting Rows running crossways and that dung and the last single furrow are (at least for the present) bestowed on one of these only—viz. that part which is most westerly, or nearest the Barn. Doctr. Craik, & Mr. & Mrs. Lund Washington dined here—the first stayed all Night.